DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Recall, Applicants elected Group I (claims 1-3 and 18-20), without traverse, in a Reply of December 19, 2019.
Applicants’ elected species was previously determined to be free of the prior art.
The Examiner continues with Markush search extensions of Formula I-B of claim 1.  Formula I-A of claim 1 has yet to be searched (but will be after Formula I-B is determined to be free of the prior art following Markush search extension). Applicants’ amended claims of November 6, 2020, now disclaim/prohibit the heterocycloalkyl and/or heterocycloalkylalkyl of Rb to be morpholine, which thereby renders moot the prior art rejection of October 15, 2020.
Therefore, consistent with Markush search practice, which flows from the Election of Species Requirement of October 22, 2019, the Examiner has extended the art search to a compound/species of genus Formula I-B according to instant claim 1, wherein ring A is phenyl (which is a 6-membered aromatic ring with 0 nitrogen atoms); X 2; Ra is –F; ring B is phenyl (an aromatic ring with 0 nitrogen atoms); n is 0; Rb is H; and Rc is H; and wherein ring C has an oxo.  See “SEARCH 6” in enclosed STN search notes.
The double patent and prior art search has not yet been conducted for all possible embodiments of Formula I-B of claim 1 (other than Applicants’ elected species and the Markush search extensions conducted to date).  No double patent and prior art searches have been conducted to date on Formula I-A of claim 1 following Markush search extension procedures and the search extensions as described in the prosecution history/file wrapper to date.
The search for the elected species and Markush search extensions conducted to date encompass elected Group I claims 1-3 and 18-20.
This Office Action is properly made FINAL since the new prior art rejection, below, is due to/found via the extended Markush search as explained, above.  See MPEP 803.02(III), 803.02(III)(D), and paragraphs 9-11 of the previous Office Action.
Paragraphs 9-10 of the previous Office Action gives explanation to how Markush search extension will work with the instant application and just why the Examiner foresees multiple rounds of RCE.  A new art search (via Markush search extension) will not be conducted in After-Final since this Office Action effectively concludes prosecution until Applicants initiate RCE.
Claims 4-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/2019.
Current Status of 16/290,136
Claims 1-3 and 18-20 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-3 and 18-20 are original.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 6, 2020.
The Examiner has reviewed the claim amendments and Reply of 11/06/2020.
The anticipatory prior art rejection is withdrawn (see paragraphs 19-20 of the previous Office Action), since Applicants revised claim 1 to no longer permit a morpholine as the heterocycloalkyl or heterocyclalkylalkyl of Rb.
Response to Amendment
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DUZER (U.S. 2014/0243345 A1).


    PNG
    media_image1.png
    210
    598
    media_image1.png
    Greyscale
 (Table 1 on page 7), or a pharmaceutically acceptable salt thereof (paragraph [0113] on page 6), or solvates thereof (paragraph [0124] on page 10), which is a species of genus Formula I-B of instant claim 1, wherein ring A is phenyl (which is a 6-membered aromatic ring with 0 nitrogen atoms); X is NH2; Ra is –F; ring B is phenyl (an aromatic ring with 0 nitrogen atoms); n is 0; Rb is H; and Rc is H.  Clearly, the oxo is present on instant ring C.  Thus, this anticipates instant claim 1.  Furthermore, reference DUZER paragraph [0115] on page 10 anticipates instant claim 3, drawn to a pharmaceutical composition comprising said compound, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
The table 1 (page 7) teaches that said compound C is a HDAC inhibitor (inhibits HDAC2 and HDAC3), which indicates that reference DUZER gets to the heart of the claimed subject matter of the instant invention (compounds that are quinolone and isoquinoline based HDAC inhibitors per page 1 of instant Specification).
Conclusion
Claims 2 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 3 are not presently allowable as written.
Applicants’ elected species was previously determined to be free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625